DETAILED ACTION
1.	This action is responsive to the following communication: 03/07/2022.

Allowable Subject Matter
2.	Claims 1, 3 and 6-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 15, when considered as a whole, are allowable over the prior art of record. Applicants arguments were persuasive, in addition to an updated search please view the following additional reasons for allowance. Specifically, the prior art of Josephson (US Pub. 2017/0139556 A1) teaches the limitation: “Systems, interfaces, and methods for implementing the systems and interfaces includes selection attractive movement as the selection protocol, where a selection object is used to discriminate between selectable objects and attract a target object toward the selection objects, where the direction and speed of the motion controls, discriminates, attracts, and activates the selected objects”. But the claims recite a different combination of limitation: “generating the interface object in a virtual space, wherein the interface object is mutable, wherein the interface object has a shape of a plurality of shapes, and wherein the virtual space comprises the first, the second, and the third dimension, and displaying the information by mutating the changing shape and changing an orientation of the interface object in the first, the second, and the third dimension, wherein the information comprises: stimulant-information on an at least one stimulant; a plurality of classifications of the stimulant-information; and temporal-information on a time, a status, or a progress of the stimulant- information, wherein each shape of the plurality of shapes relates to a classification of the plurality of  classifications, and wherein: switching the shape of the interface object relates to a switch of the classification: mutating the shape of the interface object relates to the stimulant-information; at least the first dimension of the interface object relates to the temporal-information; and the displaying of the temporal-information further comprises rotating the orientation of the interface object-about a diameter of the interface object in the first dimension to show a passage of the temporal-information”, that is not suggested or shown by Josephson.


The prior art of Leshed (US Pub. 2013/0017519) teaches another combination, “methods for delivering "behavioral modification content" to a user. Behavioral modification content includes any information that can be perceived by the user, including perceived visually, aurally, tangibly, or aromatically by the user for the purpose of reminding the user to temporarily remove himself or herself from the context in the person is operating and attempt to better understand that context. Embodiments of the present invention also permit the user to create and save reflections about the behavioral modification content.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 31, 2022